Citation Nr: 1328802	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  06-09 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for low back disability, evaluated as 10 percent disabling prior to June 14, 2007, and 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that denied a rating in excess of 10 percent for service-connected low back disability. 

In August 2007, while the appeal to the Board was pending, the RO increased the rating to 20 percent, effective June 14, 2007.  The Veteran continued to disagree with the assigned evaluation.  He also challenged the effective date assigned for the 20 percent rating.

In May 2009 the Board denied an increased rating for low back disability before, on, and after June 14, 2007.  The Board also denied an effective date earlier than June 14, 2007, for the award of the 20 percent rating.

The Veteran appealed the Board's May 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the Court issued a memorandum decision vacating and remanding the Board's decision to the extent that it denied an increased rating for low back disability before, on, and after June 14, 2007.  The matter of the Veteran's entitlement to an effective date earlier than June 14, 2007, for the award of a 20 percent rating for low back disability was deemed abandoned.

Subsequently this case was the subject of Board remands dated in November 2011 and October 2012, for the purpose of compliance with the Court's memorandum decision. 

The Virtual VA paperless claims processing system contains records of VA treatment from December 2011 through August 2013 not associated with the paper claims file, as well as copies of VA examinations that are also associated with the paper claims file.  The Virtual VA claims file also includes letters from a physician who conducted a June 2007 VA examination, indicating that he could not provide an addendum opinion as requested by the Board in October 2012 without reexamination of the Veteran.  As a result, strict compliance with the Board's October 2012 remand instructions was not feasible; rather, the Veteran was afforded a new VA examination with a new examiner at a facility to which he could travel in August 2013.  He indicated he was unable to travel to the current location of the physician who conducted the June 2007 examination.

In August 2013 the Agency of Original Jurisdiction (AOJ) granted service connected for left lower extremity radiculopathy and assigned a rating of 20 percent for this disability, effective from June 14, 2007; and granted service connection for right lower extremity radiculopathy and assigned a rating of 10 percent, effective from August 5, 2013.  The Veteran has not appealed the disability ratings or effective dates assigned in the August 2013 rating decision.

At an August 2013 VA examination the Veteran indicated he had not worked for seven years and was receiving Social Security Administration (SSA) benefits based on his disability of the thoracolumbar spine.  In this context the Board notes that the RO denied the Veteran's claim for a total disability rating based on individual unemployability (TDIU) in March 2007, the Veteran timely disagreed, and the RO issued an August 2007 statement of the case (SOC).  However, as noted in the Board's May 2009 decision in this matter, the Veteran did not file a substantive appeal in response to the August 2007 SOC, but rather indicated in a July 2008 substantive appeal (VA Form 9) that he was only appealing the matter of entitlement to an earlier effective date for his service-connected benefits, as had been addressed in a separate March 2008 statement of the case.  The RO consequently did not certify the issue of a TDIU to the Board.  In light of the above, the Board finds that an appeal has not been perfected on the issue of entitlement to a TDIU and that the Board should not accept jurisdiction to consider this issue.  See 38 U.S.C.A. §§ 7104 (jurisdiction of the Board), 7105 (filing of notice of disagreement and appeal); 38 C.F.R. § 20.202 (substantive appeal); cf. Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA can waive objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  In this regard the Board further notes that the Veteran has not argued to the Board or to the Court that he had sought to perfect an appeal as to the issue of entitlement to a TDIU as denied by the RO in March 2007.

However, under the unusual circumstances of this case, and in light of the information received in August 2013 that the Veteran is in receipt of SSA disability benefits based on service-connected back disability and the fact that the Veteran currently meets the schedular criteria for a TDIU effective from August 5, 2013 (see 38 C.F.R. § 4.16 (TDIU)), the Board REFERS what it construes as a newly raised claim for a TDIU to the Agency of Original Jurisdiction (AOJ) for initial adjudication.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (although a TDIU and increased rating issues are best analyzed as part of the same claim, bifurcation of the TDIU and increased rating aspects of the claim is generally within the Secretary's discretion); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-rating  claim); see also Rice v. Shinseki, 22 Vet. App. 447, 455, footnote 7 (2009) (a TDIU claim is part of an increased rating claim when such claim is raised by the record, but "[t]his is not to say that, just because TDIU is raised in the context of an initial adjudication of a claim, in an appropriate case, the Court could not review a schedular rating assigned by the Board even though the Board also remanded or referred an issue as to entitlement to TDIU.").

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As the Veteran's representative noted in an August 2013 Appellant's Post-Remand Brief, at a VA examination in August 2013, the Veteran reported that that he receives Social Security Administration (SSA) disability benefits based on his disability of the thoracolumbar spine.  VA has a duty to obtain potentially relevant Social Security Administration (SSA) records when it has actual notice that the Veteran is receiving SSA benefits.  See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).  Accordingly, the RO should contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including the medical records upon which any decision was based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2).

Also, the Board notes that at the August 2013 VA examination, the examiner found that the Veteran did not have intervertebral disc syndrome (IVDS), yet did note the Veteran to have radiculopathy of the lower extremities.  Whether the Veteran has IVDS is relevant to rating of his disability because a claimant with IVDS may potentially receive an increased rating for disability of the thoracolumbar spine based on incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The examiner should provide an opinion with a rationale as to whether the Veteran has IVDS, and, if so, development should be undertaken to determine whether or the extent to which the Veteran experiences incapacitating episodes due to his service-connected low back syndrome with strain and radiculopathy of the lower extremities.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board is not competent to supplement the record with its own unsubstantiated medical conclusions; VA may supplement the record by seeking an advisory opinion or ordering a medical examination to support its ultimate conclusions).

On remand, the RO/AMC should seek to obtain any additional relevant records of treatment.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request the Veteran to identify all records of VA and non-VA health care providers who have treated his low back disability from February 2004 forward but that may not have been previously associated with the claims file.
 
After obtaining any appropriate authorizations for release of medical information, the RO/AMC should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The records sought should include any potentially relevant records of VA treatment from August 2013 forward.

The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.
 
2.  Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.

3.  Obtain a clarifying medical opinion from the examiner who conducted the August 2013 VA examination, or, if he is not available, another suitably qualified clinician, as to whether the Veteran has intervertebral disc syndrome (IVDS), with a full rationale for the opinion provided.

4.  If the Veteran is found to have IVDS, conduct any development necessary to determine the extent to which the Veteran has experienced incapacitating episodes due to IVDS, specifically to include the duration of incapacitating episodes over the past twelve months.

Adjudicators should sufficiently inform any reviewing or examining clinicians that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

5.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

